Citation Nr: 1223428	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-08 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C claimed as due to blood transfusions and/or the use of nonsterile needles at the VA Medical Center (VAMC) in West Haven, Connecticut from November 1958 through March 1959.


REPRESENTATION

Appellant represented by:	Joseph M. Porto, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that in the development of this appeal, the RO has required the receipt of new and material evidence in order to reach the merits of the claim.  The Board acknowledges its February 1960 decision on this issue.  However, 38 U.S.C.A. § 1151 has undergone significant revision since the time of the February 1960 Board decision.  Where there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously denied and may be reviewed de novo.  Spencer v. Brown, 4 Vet. App. 283 (1993).  As such, the Board will not require the receipt of new and material evidence prior to adjudicating the claim on its merits.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary before the Veteran's claim can be properly adjudicated.  As noted, in this case, the Veteran seeks compensation, under the provisions of 38 U.S.C.A. § 1151, for hepatitis C claimed as due to a blood transfusion and/or the use of nonsterile needles at the VA Medical Center (VAMC) in West Haven, Connecticut from November 1958 through March 1959.  

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected. The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).   To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

It is noted that while the current law applies to this case, the standard of medical care would be that which was in place in 1958 and 1959.  For instance, at that time there were no routine tests for hepatitis in blood transfusions.  

Here, a private medical statement of July 2009 shows the Veteran has a current diagnosis of Hepatitis C. 

A review of records from 1958 and 1959 show that on November 6, 1958, the Veteran was hospitalized with an acute onset of right-sided chest pain and shortness of breath at Griffin Hospital, a private facility.  He was diagnosed with pneumothorax and was placed in underwater drainage.  A residual pleurisy was noted.  A thoracentesis was attempted, but was unsuccessful.  Approximately ten days later the Veteran had a recurrent pneumothorax and was again treated with underwater drainage.  

It appears that on November 21, 1958, the Veteran was admitted to the West Haven VAMC for recurrent symptoms.  On December 15, 1958, he suffered a third pneumothorax.  A thoracotomy and parietal pleurectomy were performed.  The Veteran had a persistent pleural effusion and thoracentesis was unsuccessful.  Subsequent reports indicate that during the procedure, the Veteran received eight units of whole blood.  He was discharged in early January 1959, and was shortly readmitted thereafter for a fever with symptoms of viral hepatitis.

In a June 1959 VA report, it was noted that the Veteran had numerous injections and blood withdrawals between December 15, 1958, and December 19, 1958, in addition to having received blood transfusions.  The physician noted that the total elapsed time from his VAMC admission to the onset of hepatitis was 53 days.  It was noted that this fell within the incubation period for homologous serum hepatitis, which was 50 to 180 days.  The incubation period from the first transfusion to the onset of hepatitis was 30 days, less than the incubation period for homologous serum hepatitis.

The examiner opined that it was impossible to state with certainty whether the Veteran's hepatitis was of the infectious type or the homologous type.  If the latter, it was equally difficult to be certain where the Veteran was infected.  Although his VAMC hospitalization fell within the incubation, it was at least equally likely that his exposure took place prior to the VAMC admission.  Resolving serum hepatitis was noted in March 1959.

The Board notes that The Board notes that the field of medicine concerning hepatitis C has evolved since the 1959 VA medical opinion of record.  Further, dates noted in the June 1959 report are inconsistent with other VA medical evidence of record.  For example, the June 1959 examiner noted that the Veteran was discharged from the VAMC on January 8, 1959 and readmitted on January 13, 1959 with a fever and symptoms of viral hepatitis.  A January 16, 1959 report, however, indicates that he had been discharged on January 7, 1959, and readmitted on January 12, 1959.  Under these circumstances, the Board finds that a current medical opinion, based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale, would be helpful in resolving the claim.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

On remand, the RO should also attempt to obtain any other VA treatment records from the West Haven VAMC dated from 1958 and 1959 that may be outstanding.  The record, for example, presently contains no actual VA treatment records from November 1958 or December 1958.

The RO should also obtain and associate with the claims file all outstanding current VA medical records and private records from 1958 to the present.  While the claims file, presently includes treatment records dated to August 2005 from the West Haven VAMC, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Veteran should also be asked to provide information concerning treatment from 1958 to the present.  One factor that must be demonstrated in awarding the claim is that there be additional disability.  The 1959 record suggests that the hepatitis at that time was resolving.  There has been some question, at least until recently, as to whether the appellant had hepatitis C, and of course, if so, when it was first detected.  Records from 1958 to the present would be helpful on this point.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the West Haven VAMC from 1958 to the present.  The Veteran should be asked to provide information and authorization forms as needed, for medical treatment rendered from 1958 to the present.  To the extent there are records identified, attempts should be made to obtain the records.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, once all records are obtained, the claims folders should be forwarded to an appropriate examiner  to respond to the following questions

(a)  Does the Veteran have hepatitis C, or another form of hepatitis?
(b)  If so, is it possible to tell when the hepatitis was first clinically established?
(c)  Was the hepatitis noted in 1959 of a type that would be continuing or chronic, or would it most likely have resolved?
(d)  If it was chronic is there disability resulting from the hepatitis?
(e)  Is there any likely relationship between any hepatitis C found and the hepatitis noted in 1959?
(f)  Is there anything you can identify as improper, negligent, or careless care in the treatment rendered in 1958 and 1959 (mindful of medical standards in place at the time of the treatment?

To the extent there may be a need for additional examination to respond to these questions, such examination should be scheduled.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the report(s) to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO should readjudicate the claim. If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


